 
 

--------------------------------------------------------------------------------

 

Exhibit 10.1b

 
BROWN SHOE COMPANY, INC.
INCENTIVE AND STOCK COMPENSATION PLAN OF 2002, as AMENDED and RESTATED


NON-QUALIFIED STOCK OPTION AGREEMENT


Brown Shoe Company, Inc., a New York corporation (the “Company”), grants to
Optionee, a Non-Qualified Stock Option to purchase shares of the Company’s
Common Stock, $.01 par value (“Common Stock”), pursuant to the provisions of the
Incentive and Stock Compensation Plan of 2002, as Amended and Restated as of May
22, 2008 (the “Plan”), and subject to the key terms set forth below and the
attached General Terms and Conditions (dated as of May 22, 2008), all of which
constitute part of this Agreement (the “Stock Option”), as follows:


1.      Optionee:___________________


2.      Date of Grant: __________________


3.      Option Shares: ________ shares of Common Stock


4.      Option Exercise Price:_________________


5.      Expiration Date of Stock Option:  _________________ (10 years from Date
of Grant)


6.      Vesting Schedule:  Optionee has the right to purchase the Option Shares
as follows:
 
 (a)
   after one (1) year from the Date of Grant, up to twenty-five percent (25%) of
the Option Shares;
 (b)
   after two (2) years from the Date of Grant, up to fifty percent (50%) of
the  Option Shares;
 (c)
   after three (3) years from the Date of Grant, up seventy-five percent (75%)
of the Option Shares; and
 (d)
   after four (4) years from the Date of Grant, up to one hundred percent (100%)
of the Option Shares.

 
7.      Exercise Following Termination:  see Section 1(c) of attached General
Terms and Conditions, but no later than Expiration Date


8.      Date of Compensation Committee Approval:    __________________


9.      Type of Option:  Non-Qualified
 

   BROWN SHOE COMPANY, INC.        By: _________________________________________
          Sarah Stephenson, Vice President – Total Rewards

 
 
Accepted:   _________________________
Optionee
Date:_____________________________

 
 

--------------------------------------------------------------------------------

 
 
General Terms and Conditions (as of May 22, 2008) for Non-Qualified Stock
Options
Incentive and Stock Compensation Plan of 2002, as Amended and Restated as of May
22, 2008


1.   Conditions and Limitations on Right To Exercise Option .
 
 
 (a)  Time for Exercise.  This Stock Option may not be exercised as to any
Option Shares until such Option Shares are vested or after the Expiration Date.
     
 
(b)
Exercise While on Leave of Absence.  This option may not be exercised by the
Optionee while on a leave of absence until he has returned to active employment
with the Company, unless such exercise is expressly approved in writing by the
Compensation Committee.

     
 
(c)
Exercise if No Longer an Employee.

 
(1)
Termination.  Except as set forth in subsection (c)(2), this Stock Option must
be exercised by the Optionee only while he is an employee of the Company or one
of its subsidiaries (as defined in Section 424(f) of the Internal Revenue Code
of 1986, as amended (the "Code”)), or within sixty (60) days after termination
as an employee, but not later than the Expiration Date.

     
 
(2)
Death.  If the Optionee dies while employed by the Company or one of its
subsidiaries or dies within sixty (60) days after termination of such
employment, this Stock Option may be exercised to the extent the Optionee was
entitled to exercise it at the date of his death, by a legatee or legatees of
the Optionee under his last will, or by his personal representatives or
distributees at any time within one (1) year after his death, but not later than
the Expiration Date.


2.   Method of Exercise of Option and Payment of Option Price.

 
(a)
Exercise.  This Stock Option may be exercised (in whole or in part) at any time
or from time to time after the option is vested and exercisable as provided in
this Option Agreement and before the termination of said right, by delivering to
the Vice President-Total Rewards of the Company or by sending by registered mail
or Express Mail, postage prepaid or by recognized courier service to the Company
to the attention of the Vice President-Total Rewards: (i) using such form as the
Company may require, a written request designating the number of Option Shares
to be purchased, signed by the Optionee or the purchaser acting under Section
1(c)(2) hereof, (ii) payment to the Company of the full purchase price of the
shares of Common Stock with respect to which the Stock Option is exercised, and
(iii) payment of applicable tax amounts, if required as provided in Section
4.  A stock option exercise form will be provided upon request to the Vice
President-Total Rewards.



 
(b)
Payment.  The purchase price upon the exercise of this Stock Option may be paid
as follows: (i) in cash, or (ii) by having the Company withhold from the Option
Shares otherwise issuable upon exercise of the Stock Option that number of
Option Shares having a fair market value equal to the amount of the Option Price
applicable to the exercise; or (iii) by the tender (either actual or by
attestation) to the Company of shares of the Common Stock owned by the Optionee
for a period of at least six (6) months prior to the date of tender, which
shares are registered in the Optionee’s name and have a fair market value equal
to the cash exercise price of the option being exercised; or (iv) in the
discretion of the Compensation Committee, by any combination of the payment
methods specified in clauses (i), (ii) and (iii) hereof, or (v) cashless
exercise as permitted under Federal Reserve Board’s Regulation T, subject to
applicable securities law restrictions.  Any determination of fair market value
pursuant to this subsection 2(b) or Section 4 shall be made in such appropriate
manner as may be determined by the Compensation Committee or as may be required
in order to comply with, or to conform to the requirements of, any applicable
law or regulation.



3.  Issuance and Delivery of Shares.
If and when the Company is required to issue or deliver any Options Shares, such
issuance shall be made by book entry by the Company’s transfer agent and
registrar, and a physical share certificate shall not be issued or delivered
unless specifically requested by the Optionee.  The Company may condition the
issuance or delivery of the Option Shares, or impose restrictions on the
transferability of Option Shares, as it may deem advisable, including, without
limitation, to comply with applicable federal and securities laws or the
requirements of any stock applicable to the Option Shares.


4.  Witholding Tax.
Upon exercise of this Stock Option, the Company shall have the power and the
right to deduct or withhold, or require the Optionee to remit to the Company, an
amount sufficient to satisfy applicable taxes.  The Optionee may elect to
satisfy the withholding requirement, in whole or in part, by having the Company
withhold Option Shares having a fair market value on the date the tax is to be
determined equal to the minimum statutory total tax which could be imposed on
the transaction.  All such elections shall be irrevocable, made in writing on
such form as the Company may require, signed by the Optionee, and shall be
subject to any restrictions or limitations that the Board, in its sole
discretion, deems appropriate.


5.  Miscellaneous.

 
(a)
Rights in Shares Prior to Issuance.  Prior to issuance of the Option Shares
pursuant to the exercise of rights granted hereunder, whether by book entry or
by physical certificate, neither the Optionee nor his legatees, personal
representatives, or distributees, shall be deemed to be a holder of any Option
Shares.

     
 
(b)
Adjustment Upon Changes in Capitalization.  In the event that there is a change
in the Common Stock of the Company by reason of stock dividends, split-ups,
recapitalizations, mergers, consolidations, reorganizations, combinations or
exchanges of shares, then the number and class of shares available for options
and the number of shares subject to any outstanding options and the price
thereof, shall be appropriately adjusted by the Compensation Committee.

     
 
(c)
Non-Assignability.  This Stock Option shall not be transferable by the Optionee
otherwise than by will or by the laws of descent and distribution and may be
exercised, during his lifetime, only by the Optionee.

     
 
(d)
Right to Continued Employment.  Nothing in this Option Agreement shall confer on
any individual any right to continue in the employ of the Company or a
subsidiary or interfere with the right of the Company or a subsidiary to
terminate his employment at any time.

     
 
(e)
Interpretation.  The option granted herein shall in all respects be subject to
and governed by the provisions of the Plan in effect from time to time, provided
that no amendment or modification to the Plan made subsequent to the grant date
of this Stock Option shall adversely affect in any material way this Stock
Option without the written consent of the Optionee.  This Agreement shall in all
respects be so interpreted and construed as to be consistent with this
intention.  By way of an example, the Change of Control provisions set forth in
the Plan shall apply to this option.  If there is any inconsistency between the
terms of this Stock Option Agreement and the terms of the Plan, the Plan’s terms
shall completely supersede and replace the conflicting terms of this Stock
Option Agreement.

     
 
(f)
Amendment.  The Stock Option may be amended by the Compensation Committee at any
time (i) if the Compensation Committee determines, in its sole discretion, that
amendment is necessary or advisable on account of any addition to, or change in,
the Internal Revenue Code of 1986, as amended, or in the regulations issued
thereunder, or any federal or state securities law or other law or regulation,
which changes occurs after the Date of Grant and by its terms applies to this
Stock  Option; or (ii) other than in the circumstances described in Clause (i)
above, with the consent of the Optionee.

     
 
 (g)
Construction.  The validity, construction, interpretation and effect of this
instrument shall be governed by and determined in accordance with the laws of
the state of Missouri without respect to any conflict of laws doctrine which
might otherwise apply.
         (h)  Non-Qualified Stock Option.  This Option is not intended by the
parties to be, and shall not be treated as, an incentive stock option (as such
term is defined under Section 422 of the Internal Revenue Code of 1986, as
amended).



 
 

--------------------------------------------------------------------------------

 


 
 

--------------------------------------------------------------------------------

 
